DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 9 February, 2021. The amendments have been entered. Claims 1, 3-8, 10-11, and 13-19 remain pending, wherein claims 2, 9, 12, and 20-26 have been cancelled and claims 1, 3-8, and 10 are withdrawn from further consideration.

Drawings
The drawings were received on 9 February, 2021.  These drawings are accepted, as they correct for the objections set forth in the Non-Final Rejection mailed on 10 November, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over MAK (US 2009/0221864 A1 – published 3 September, 2009), in view of FISCHER (US 2011/0265511 A1 – published 3 November, 2011).
As to claim 11, MAK discloses a method for separating hydrocarbons wherein feed liquefied natural gas(LNG) containing methane, ethane, and a hydrocarbon having 3 or more carbon atoms including at least propane (Table 1 at stream 1)is separated into a liquid fraction enriched in methane(Table 1 at stream 6) and a liquid fraction enriched in the hydrocarbon having 3 or more carbon atoms(Table 1 at stream 8), comprising:
(a) heating(par. 21, lines 9-18) the feed liquefied natural gas(1) in a first column overhead condenser(52) to partially vaporize the feed LNG to obtain a vapor-liquid two-phase stream(3, in view of par. 21, lines 9-18);
(b) supplying the whole (figure 3 at stream 3, in view of par. 21, lines 9-18, is all provided to a first distillation column, 57) of the vapor-liquid two-phase stream to a middle of a first column(57; figure 3) so that the supplied vapor-liquid two-phase stream is separated by the Table 1 at stream 4; par 21, lines 18-21) and a first bottom liquid enriched in ethane and the hydrocarbon having 3 or more carbon atoms(Table 1 at stream 5; par. 21, lines 18-21);
(c) separating the first bottom liquid into a second overhead vapor(61; par. 24, lines 1-10; par. 29, lines 18-22) enriched in ethane and a second bottom liquid enriched in the hydrocarbon having 3 or more carbon atoms(Table 1 at stream 8; par. 29, lines 18-22) by a second column;
(d)totally condensing the second overhead vapor in a second column overhead condenser to obtain a condensed liquid of the second overhead vapor (par.22, lines 5-9; par. 24, lines 1-5);
 (e) refluxing the remaining part to the second column; dividing the condensed liquid into two or more streams(figure 3 at streams 7 and 20, in view of par. 24, lines 1-10), and obtaining a stream of the first overhead vapor (figure 3 at stream 4) supplied back to the first column so that propane and heavier hydrocarbons are absorbed and concentrated by the supplied stream of the first overhead vapor to facilitate separation in the first column (stream 5 compared to stream 4 in Table 1; par. 21, lines  18-21; par. 25, lines 1-11);
(f) totally condensing the first overhead vapor obtained from step (b)(par. 21, lines 9-16; par. 25, lines 10-11; par. 26, lines 1-10) by exchanging heat with the feed liquefied natural gas(1) in the heat exchanger(52), to obtain a liquid stream(6, in view of par. 21, lines 9-16, par. 25,lines 10-11, and par. 26,lines 1-10);
(g) discharging the whole of the liquid stream obtained from step (f), as the liquid fraction enriched in methane(figure 3 at stream 6 which is all discharged as shown);and
(h) discharging the second bottom liquid(Table 1 at stream 8) as the liquid fraction enriched in the hydrocarbon having 3 or more carbon atoms (par. 24, lines 7-10; Table 1 at stream 8).
However, MAK does not disclose, teach, or suggest: (1) a liquid fraction of the separated feed liquid natural gas is enriched both in methane and ethane so as to further provided in step (g) that the whole of the liquid stream obtained in step (f) is discharged as the liquid fraction enriched in methane and ethane, or (2) supplying a part of the condensed liquid of the second overhead vapor to the first column.
FISCHER is within the relevant field of endeavor provided a method for separating out various components from a feed stream of natural gas(abstract), particularly that of producing a liquefied fraction enriched in methane and ethane (par. 21, lines 1-14) and a liquid fraction of hydrocarbons having 3 or more carbon atoms (par. 21, lines 1-14). First, FISCHER teaches a feed stream of natural gas(1) is provided wholly to a first column (2) as a two-phase vapor-liquid stream (par. 29, lines 1-3).  The two-phase vapor-liquid stream supplied to the column is then separated into a first overhead vapor (abstract, lines 4-7; par. 29, lines 4-5) and a first bottom liquid enriched in ethane and hydrocarbons having 3 or more carbon atoms (abstract; lines 4-7; par. 30, lines 1-2). The first bottom liquid is then provided into a second column (14), wherein the first bottom liquid is separated into a second overhead vapor enriched in ethane (par. 30, lines 3-6) and a second bottom liquid enriched in hydrocarbons having 3 or more carbon atoms (par. 30, lines 3-6). The second overhead vapor from the second column(14) is cooled in whole or in part (par. 30, lines 6-9) to obtain a condensed liquid in drum (16; par. 30, lines 10-16; par. 31, lines 1-8 ).  The condensed liquid is then separated into various streams(18—reflux to second column; 20 – storage of ethane; 19 – recirculation to either first column or first overhead gas mixing; par. 30, lines 11-13 – ethane vapor discharge), wherein one of the streams (19) is supplied to the first column (figure 3; par. 31, lines 8-12), so that propane and heavier hydrocarbons are absorbed and concentrated by the supplied condensed liquid to facilitate separation in the first column (par. 31, line 1 – par. 34,line 4). This method is relatively similar to that of MAK, except that FISCHER provides return of an ethane-rich stream from a second column back to mix with a reflux liquid formed from condensed first overhead vapor from the first column, to produce and discharge a liquid fraction enriched in methane and ethane. As shown in MAK (figure 3), the ethane product of the second column, is discharged as an ethane-rich product stream (Table 1 at stream 7) or provided back to the second column as reflux (figure 3 at stream 20/21; par. 24, lines 5-6). However, FISCHER teaches that providing recirculation of a portion of the liquid ethane-rich stream produced to join with the condensed first overhead vapor is advantageous. The ethane recirculation, which provides the mixed liquid, allows significantly increased propane recovery at the bottom of the first column (par. 32, lines 1-3), increases the critical pressure of the fluid circulating within the first column to improve the separation process (par. 33, lines 1-4), and enriches the first overhead vapor from the first column with ethane to upgrade the ethane and increase the calorific value of the natural gas (par. 34, lines 1-4).  It would be evident that modifying MAK would provide that there is an increased recovery in the first column (1), so as to produce an increase recovery of at least propane (a C3 hydrocarbon) at the first bottom liquid being discharged from the first column (figure 3 at stream 5), the first overhead vapor is higher in content of light hydrocarbons desired (e.g., methane). More so by improving the overall separation process, by slightly increasing the critical pressure of the first column, less energy is required for the liquefaction process (par. 4, lines 1-5 of FISCHER). For at least these reasons, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify MAK, in view of FISCHER, to supply a part of the condensed liquid of the second column’s overhead vapor enriched in ethane back to a reflux line of a first column to obtain a liquid fraction enriched in both methane and ethane, so that propane, as least taught by FISCHER, and further heavier hydrocarbons, as understood through the discloser of MAK and further FISCHER, are absorbed and concentrated by the supplied condensed liquid of the second overhead vapor to the first column to facilitate separation in the first column for these purposes. 

As to claim 13, MAK, as modified by FISCHER, further discloses the claimed invention. Particularly, MAK further discloses wherein the second overhead vapor is totally condensed by heat exchange with an internal liquid of the first column in step (d) (figure 3 at heat exchanger, 58; par. 22, lines 5-9).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over MAK (US 2009/0221864 A1 – published 3 September, 2009), in view of FISCHER (US 2011/0265511 A1 – published 3 November, 2011) and YOKOHATA (US 8,794,029 B2 – published 5 August, 2014).
As to claim 14, MAK, as modified by FISCHER, does not further disclose, teach, or suggest the heat exchange of step (d) being performed by heat exchange with an intermediate heating medium, which is an anti-freezing liquid, in a side reboiler of the first column. Namely, MAK discloses the utilization of direct heat exchange between the fluid within the first column being supplied to a second column overhead condenser to cool the second overhead vapor of the second column (figure 3 at heat exchanger 58 and discussed in par. 22, lines5-9 and par. 24, lines 1-10).
YOKOHATA, however, is within the field of endeavor provided a method for separating hydrocarbons wherein feed liquefied natural gas containing methane, ethane, and a hydrocarbon having 3 or more carbon atoms including at least propane(col.1, lines 13-16; Table 1) is separated into a liquid fraction enriched in methane(191; col.4, lines34-35) and a liquid fraction enriched in the hydrocarbon having 3 or more carbon atoms(305 or 401; col.4, lines 40-41). YOKOHATA teaches a first bottom liquid of a first column is provided to a second distillation column (11; col.4, lines 64-67 and col.5, lines 3-5), and separated into second overhead vapor(202; col.7, lines 42-45) enriched in ethane and second bottom liquid enriched in the hydrocarbon having 3 or more carbon atoms(301; col.7, lines45-47).  The second overhead vapor produced by the second distillation column is cooled either totally to obtain a condensed liquid (col.7, lines 48-64) via an intermediate heating medium (502; col.6, lines 58-67), which is an anti-freezing liquid (col.6, lines 58-67).  The heating medium exchanges heat with the fluid within the first distillation column (151), in a side reboiler (5), such that the fluid from within the first distillation column is heated by heat transfer with the heating medium (col.5, lines 40-48) in the side reboiler.  The heating medium is then pumped to at least a second column overhead condenser (12) to totally condense the second overhead vapor (col.7, lines 48-64). Particularly YOKOHATA teaches that direct heat exchange from a fluid from within the demethanizer, e.g., first distillation column, and the overhead condenser of at least the deethanizer, e.g., second distillation column, is disadvantageous due to impaired easiness and reliability of the operation (col.2, lines 23-26). Fluctuations occur in the feed amount of natural gas, such that fluctuations immediately affect the downstream deethanizer, and disturb the operation of the deethanizer (col.2, lines 27-29). Due to the provided indirect heat exchange between the fluid within the first distillation column and the second overhead vapor produced from the second distillation column, the fluctuations are absorbed by the use of an intermediate heating medium, which prevents fluctuations from affecting the operation of the subsequent distillation columns downstream of the first distillation column (col.8, lines 33-38). More advantageously, breakage of the overhead vapor condenser, e.g., 12, fluid from the first distillation column is not directly provided to the second distillation column, so as to prevent further damage, such as thermal shock (col.2, lines 30-41), to the downstream distillation columns (col.8, lines 38-42). Lastly, control of the flow rate of the heating medium can be easily provided to prevent super-cooling of the heating medium and further maintained a desired temperature of the overhead vapor, at least from the second distillation column (col.8, lines 42-46).  As it is evident MAK provides direct heat exchange between the fluid of the first distillation column and the second overhead gas from the second distillation column, one having ordinary skill within the art would recognized, based on the disclosure of YOKOHATA, that MAK could be plagued by such disadvantages.  Thus, one having ordinary skill within the art would see that the modifications of YOKOHATA provides advances in methodology to cool the second overhead gas from the second distillation column without impaired reliability of the process or damage to at least the second distillation column.  Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify MAK, in view of FISCHER, further with the teachings of YOKOHATA to incorporate a heating medium which is cooled by heat exchange between the heating medium and a fluid within the first distillation column, and the cooling in step (d) being performed using the cooled heating medium for the above reasons.

As to claim 15, MAK, as modified by FISCHER and YOKOHATA, does not further disclose, teach, or suggest, wherein the intermediate heating medium is selected from methanol, ethanol, and monoethylene glycol.
However, YOKOHATA further teaches wherein the intermediate heating medium is methanol (col.6, lines 58-67). YOKOHATA teaches that the heat transfer medium is selected based on the required volume and efficiency in the heat exchange, and based on the conditions of fluids being heat exchange the medium should have a freezing point of -90°C or lower and a boiling point of 50°C or higher.  Based on this, one having ordinary skill within the art would understand to select the intended intermediate heating medium based on the heat transfer to take place, between the fluid within the first distillation column and the second overhead vapor of the second distillation column, and the required volume and efficiency of the heat exchange in each instance.  In addition, as it is shown that YOKOHATA teaches providing methanol as an intermediate heating medium which accomplishes necessary heat exchange between a fluid within the first distillation column at the side reboiler and totally condense the second overhead vapor of the second column in the second overhead condenser, it would be understood that methanol is an advantageous heating medium to be used.  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed to modify MAK, in view of FISCHER and YOKOHATA, further with the teachings of YOKOHATA to incorporate methanol as the intermediate heating medium for these reasons.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over MAK (US 2009/0221864 A1 – published 3 September, 2009), in view of FISCHER (US 2011/0265511 A1 – published 3 November, 2011), YOKOHATA (US 8,794,029 B2 – published 5 August, 2014), and MORTKO (US 6,405,561 B1 – published 18 June, 2002).
As to claim 16, MAK, as modified by FISCHER, does not further disclose, teach, or suggest the heat exchange of step (d) being performed by an external refrigerant selected from ethane, ethylene, propane, and propylene. Namely, MAK discloses the utilization of direct heat exchange between the fluid within the first column being supplied to a second column overhead condenser to cool the second overhead vapor of the second column (figure 3 at heat exchanger 58 and discussed in par. 22, lines5-9 and par. 24, lines 1-10).
Firstly, YOKOHATA, however, is within the field of endeavor provided a method for separating hydrocarbons wherein feed liquefied natural gas containing methane, ethane, and a hydrocarbon having 3 or more carbon atoms including at least propane(col.1, lines 13-16; Table 1) is separated into a liquid fraction enriched in methane(191; col.4, lines34-35) and a liquid fraction enriched in the hydrocarbon having 3 or more carbon atoms(305 or 401; col.4, lines 40-41). YOKOHATA teaches a first bottom liquid of a first column is provided to a second distillation column (11; col.4, lines 64-67 and col.5, lines 3-5), and separated into second overhead vapor(202; col.7, lines 42-45) enriched in ethane and second bottom liquid enriched in the hydrocarbon having 3 or more carbon atoms(301; col.7, lines45-47).  The second overhead vapor produced by the second distillation column is cooled either totally to obtain a condensed liquid (col.7, lines 48-64) via an external refrigerant (502; col.6, lines 58-67. The external refrigerant exchanges heat with the fluid within the first distillation column (151) such that the fluid from within the first distillation column is heated by heat transfer with the external refrigerant (col.5, lines 40-48) within a side reboiler.  The external refrigerant is then pumped to at least a second column overhead condenser (12) to totally condense the second overhead vapor (col.7, lines 48-64). Particularly YOKOHATA teaches that direct heat exchange from a fluid from within the demethanizer, e.g., first distillation column, and the overhead condenser of at least the deethanizer, e.g., second distillation column, is disadvantageous due to impaired easiness and reliability of the operation (col.2, lines 23-26). Fluctuations occur in the feed amount of natural gas, such that fluctuations immediately affect the downstream deethanizer, and disturb the operation of the deethanizer (col.2, lines 27-29). Due to the provided indirect heat exchange between the fluid within the first distillation column and the second overhead vapor produced from the second distillation column, the fluctuations are absorbed by the use of an intermediate heating medium, which prevents fluctuations from affecting the operation of the subsequent distillation columns downstream of the first distillation column (col.8, lines 33-38). More advantageously, breakage of the overhead vapor condenser, e.g., 12, fluid from the first distillation column is not directly provided to the second distillation column, so as to prevent further damage, such as thermal shock (col.2, lines 30-41), to the downstream distillation columns (col.8, lines 38-42). Lastly, control of the flow rate of the external refrigerant can be easily provided to prevent super-cooling of the heating medium and further maintained a desired temperature of the overhead vapor, at least from the second distillation column (col.8, lines 42-46).  As it is evident MAK provides direct heat exchange between the fluid of the first distillation column and the second overhead gas from the second distillation column, one having ordinary skill within the art would recognized, based on the disclosure of YOKOHATA, that MAK could be plagued by such disadvantages.  Thus, one having ordinary skill within the art would see that the modifications of YOKOHATA provides advances in methodology to cool the second overhead gas from the second distillation column without impaired reliability of the process or damage to at least the second distillation column.  Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify MAK, in view of FISCHER, further with the teachings of YOKOHATA to incorporate an external refrigerant used in the cooling of step (d) for the above reasons.
Secondly, MORTKO is within the field of endeavor provided a method of separating hydrocarbons within a two column distillation process (figure 1; abstract). MORTKO teaches, wherein a feed stream (10) is provided to a first column (20), wherein separation of a first overhead vapor (70) and a bottom liquid (22) occurs.  The bottom liquid is directed to a second column (32), wherein further separation occurs.  A second overhead vapor stream (44) is produced from the top of the second condenser (32) and provided to a second overhead heat exchanger (46) to be condensed (col.5, lines 39-45). Particularly, MORTKO teaches wherein the second overhead condenser utilizes an external refrigerant, such as propane within a propane refrigeration system that is common within the art (col.5, lines 39-45; col.6, lines 8-22). Thereby, applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the hydrocarbon separation art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g., efficiency of producing the required upper feed stream from the second column; col.7, lines 41-43).Therefore, with regards to the present application, it would have been obvious for one having selected an external refrigerant, such as propane, as one having ordinary skill within the hydrocarbon separation art knows to select the material based on desired efficiency of producing the required upper feed stream from the second column.  

Claims 11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CUELLAR (US 7,216,507 B2 – published 15 May, 2007), in view of FISCHER (US 2011/0265511 A1 – published 3 November, 2011) and FORD (NPL: Distillation Columns - Internal Reflux Control -Jim Ford (August 2012)).
As to claim 11, CUELLAR discloses a method for separating hydrocarbons wherein feed liquefied natural gas(LNG) containing methane, ethane, and a hydrocarbon having 3 or more carbon atoms including at least propane (col.1, lines 5-11)is separated into a liquid fraction enriched in methane and ethane (col.1, lines 5-11; col.26, lines 45-59) and a liquid fraction enriched in the hydrocarbon having 3 or more carbon atoms(col.1, lines 5-11; col.26, lines 45-59), comprising (embodiment of figure 10):
(a) heating(col.22, lines 34-43) the feed LNG(41) in a first column overhead condenser(12; col.22, lines 30-36) to partially vaporize the feed liquefied natural gas to obtain a vapor-liquid two-phase stream(col.22, lines 30-36);
(b) supplying the whole or a liquid phase (figure 10, in view of col.22, line 44 – col.23, line 6) of the vapor-liquid two-phase stream to a middle of a first column(21; figure 10) so that the supplied vapor-liquid two-phase stream is separated by the first column into first overhead vapor enriched in methane(col.23, lines 33-44) and first bottom liquid enriched in ethane and the hydrocarbon having 3 or more carbon atoms(col.23, lines1-20);
(c) separating the first bottom liquid into second overhead vapor enriched in ethane(50; col.23, lines 11-16, and further, in view of, col.26, lines 45-59)  and second bottom liquid enriched in the hydrocarbon having 3 or more carbon atoms(51; col.23, lines 7-20, and further, in view of, col.26, lines 45-59) by a second column(24);
(d) totally condensing the second overhead vapor (col.23, lines 21-24) in a second column overhead condenser(12; col.26, lines 15-26)  to obtain a condensed liquid of a second overhead vapor (col.23, lines 21-24) so that propane and heavier hydrocarbons are absorbed and concentrated by the supplied condensed liquid to facilitate separation in the first column (col.23, lines 21-32);
(e) supplying the condensed liquid of the second overhead vapor to the first column (figure 10 at stream 50 flowing to 50b);
(f) totally condensing the first overhead vapor obtained from step (b)(col.23, lines 33-39) by heat exchange with the feed LNG(41) in the first column overhead condenser(12), to obtain a condensed liquid of the first overhead vapor(48b; col.23, lines 33-39);
(g) discharging part of the liquid stream obtained from step (f), as the liquid fraction enriched in methane(52a; col.23, lines 39-44); and
(h) discharging the second bottom liquids as the liquid fraction enriched in the hydrocarbon having 3 or more carbon atoms (51; col. 23, lines 13-20).
However, CUELLAR does not disclose, teach, or suggest: (1) that the liquid fraction produced is enriched in both ethane and methane or (2) a part of the condensed liquid step (e) flows to the first column while refluxing a remaining part to the second column.
FISCHER is within the relevant field of endeavor provided a method for separating out various components from a feed stream of natural gas(abstract), particularly that of producing a liquefied fraction enriched in methane and ethane (par. 21, lines 1-14) and a liquid fraction of hydrocarbons having 3 or more carbon atoms (par. 21, lines 1-14). First, FISCHER teaches a feed stream of natural gas(1) is provided wholly to a first column (2) as a two-phase vapor-liquid stream (par. 29, lines 1-3).  The two-phase vapor-liquid stream supplied to the column is then separated into a first overhead vapor (abstract, lines 4-7; par. 29, lines 4-5) and a first bottom liquid enriched in ethane and hydrocarbons having 3 or more carbon atoms (abstract; lines 4-7; par. 30, lines 1-2). The first bottom liquid is then provided into a second column (14), wherein the first bottom liquid is separated into a second overhead vapor enriched in ethane (par. 30, lines 3-6) and a second bottom liquid enriched in hydrocarbons having 3 or more carbon atoms (par. 30, lines 3-6). The second overhead vapor from the second column(14) is cooled in whole or in part (par. 30, lines 6-9) to obtain a condensed liquid in drum (16; par. 30, lines 10-16; par. 31, lines 1-8 ).  The condensed liquid is then separated into various streams(18—reflux to second column; 20 – storage of ethane; 19 – recirculation to either first column or first overhead gas mixing; par. 30, lines 11-13 – ethane vapor discharge), wherein one of the streams (19) is supplied to the first column (figure 3; par. 31, lines 8-12), so that propane and heavier hydrocarbons are absorbed and concentrated by the supplied condensed liquid to facilitate separation in the first column (par. 31, line 1 – par. 34,line 4). This method is relatively similar to that of CUELLAR, except that FISCHER provides return of an ethane-rich stream from a second column back to mix with a reflux liquid formed from condensed first overhead vapor from the first column, to produce and discharge a liquid fraction enriched in methane and ethane. FISCHER teaches that providing recirculation of a portion of the liquid ethane-rich stream produced to join with the condensed first overhead vapor is advantageous. The ethane recirculation, which provides the mixed liquid, allows significantly increased propane recovery at the bottom of the first column (par. 32, lines 1-3), increases the critical pressure of the fluid circulating within the first column to improve the separation process (par. 33, lines 1-4), and enriches the first overhead vapor from the first column with ethane to upgrade the ethane and increase the calorific value of the natural gas (par. 34, lines 1-4).  It would be evident that modifying CUELLAR would provide that there is an increased recovery in the first column (21), so as to produce an increase recovery of at least propane (a C3 hydrocarbon) at the first bottom liquid being discharged from the first column (49), the first overhead vapor is higher in content of light hydrocarbons desired (e.g., methane). More so by improving the overall separation process, by slightly increasing the critical pressure of the first column, less energy is required for the liquefaction process (par. 4, lines 1-5 of FISCHER). For at least these reasons, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify CUELLAR, in view of FISCHER, to supply a part of the condensed liquid of the second column’s overhead vapor enriched in ethane back to a reflux line of a first column to obtain a liquid fraction enriched in both methane and ethane for these purposes. 
Secondly, FISCHER, teaches that the second overhead vapor from the second column is divided into various streams, wherein another stream is provided back to the second column as a reflux liquid (18; par. 30, lines 12-14). Particularly,  FISCHER teaches total or partial condensing of the second overhead vapor (par. 30, lines 1-12), for liquefied second overhead vapor is pumped through a reflux line (18) to the top of the second distillation column.  This is a well-known concept within the field of endeavor of separation of hydrocarbons by using distillation columns. The purpose being that the reflux is provided at the top of the column to be a down-flowing liquid. This down-flowing liquid contacts with up-flowing vapor to achieve equilibrium of heat and mass transfer, thereby purifying the top product exiting the top of the column (see NPL: Distillation Columns - Internal Reflux Control -Jim Ford (August 2012) at pg. 2, par. 1). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify CUELLAR further with the teachings of FISCHER and FORD to incorporate a reflux of a part of the condensed liquid of the second overhead vapor to the second column, while another part is provided to the first column for the reasons provided.

As to claim 17, CUELLAR, as modified by FISCHER and FORD, further discloses the claimed invention. Particularly, CUELLAR discloses wherein the part of the condensed liquid of the second overhead vapor to be supplied to the first column in step (e) (figure 10 at stream 50 flowing to 50b) is directed to the first column (21) after being subcooled by heat exchange with the feed LNG (col.25, lines 42-47, wherein each exchange of 50, occurs in heat exchanger 12 with feed LNG as shown in figure 10).

As to claim 19, CUELLAR, as modified by FISCHER and FORD, further discloses the claimed invention. Particularly, CUELLAR discloses, after step (a):
(k)preheating the feed LNG through the use of a heat source at a low temperature level (14; col.22, lines 41-43); or
(l) preheating the feed LNG through the use of cold heat recovered from the liquid fraction enriched in hydrocarbon having 3 or more carbon atoms(13; col.22, lines 40-41; col.23, lines 11-20).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over CUELLAR (US 7,216,507 B2 – published 15 May, 2007), in view of FISCHER (US 2011/0265511 A1 – published 3 November, 2011), FORD (NPL: Distillation Columns - Internal Reflux Control -Jim Ford (August 2012)), and REDDICK (WO 03/085340 A2 – published in English on 16 October, 2003).
As to claim 18, CUELLAR, as modified by FISCHER and FORD, further discloses the claimed invention. Particularly, CUELLAR discloses (i) performing vapor-liquid separation of the two-phase stream obtained from step (a) (col.22, line 44-col.23, line 6), wherein a liquid phase obtained from the vapor-liquid separation is supplied to the first column in step (b) (col.22, line 44-col.23, line 6).
However, CUELLAR, as modified by FISCHER and FORD, does not further disclose, teach, or suggest, wherein (j) mixing a vapor phase obtained from the vapor-liquid separation into the first overhead vapor, but rather CUELLAR discloses providing the separated vapor to the first column (figure 10 at stream 46 into column 21).
REDDICK is within the field of endeavor provided a method for separating hydrocarbons (pg. 1, lines 10-13) wherein feed liquefied natural gas (1; pg.7, line 15) is heated in a heat exchanger (pg. 5, line 24-pg.6, line 1). After heat exchange, the liquefied natural gas is partially vaporized (7; pg. 6, lines 1-2), and fed into a separator (20), wherein cold separation takes place (pg. 7, lines 5-6). In this separator, a methane-rich stream(23) is produced at a top and a liquid product(21) containing hydrocarbons heavier than methane are produced at the bottom (pg. 7, lines 8-12). The methane-rich vapor stream (23) is joined with another methane-rich vapor stream from a subsequent separation process (12; pg. 7, lines 10-12), which is later cooled and discharged as the methane, and possibly ethane, enriched liquid product (pg. 6, lines 19-21 and pg. 6, line 23- pg. 7, line 2). REDDICK notes that various simple hydrocarbon separation and recovery processes are known, but often these require turbo-expansion type cryogenic NGL recovery processes, such that large pressure drops across a turbo-expander or Joule-Thomson (J.T.) valve are needed to generate the necessary cryogenic temperatures (pg. 2, lines 5-9). However, REDDICK provides s simplified version which reduces the capital investment to construct a separation system by 30-50% compared to those processes requiring turbo-expanders or J.T. valves, such as that of CUELLAR which utilizes a turbo-expander to condense a resulting separated vapor later used to aid in separation within a first column (21). As CUELLAR is clearly directed to reduction of cost (col.24, lines 35-39), one having ordinary skill within the art would understand that other concepts that further reduce costs in the construction or necessary power requirements, would look to various separation methods, such as that of REDDICK. By providing a portion of the feed liquefied natural gas as a reflux liquid to the first column (stream 4 directed to 22), it is not required that the vapor separated from the two-phase vapor-liquid stream, resulting from heating the feed liquefied natural gas, needs to be provided to the first column to aid in separation of the methane from hydrocarbons having more carbon atoms than methane. In fact, this allows a methane-rich stream to be produced prior to the first column to be recovered without the need to supply the desired product to a subsequent column for aiding in the removal of higher carbon content hydrocarbons. In addition, using a portion of the feed liquefied natural gas as a reflux to separate the hydrocarbons into a desired top product and bottom liquid product is advantageous because of the temperature of the provided liquefied natural gas (pg. 7, line 19) compared to the temperature of the cooled vapor separated within the invention of CUELLAR (figure 10 at stream 46a, which achieves only a temperature of -50°F). One having ordinary skill within the art would understand that the heat transfer to obtain the desired top product and bottom product of the first column of CUELLAR is not as efficient, partly due to the requirement of a turbo-expander to cool the vapor phase of the separator (stream 46 exiting separator 15 of CUELLAR), but also due to the lack of temperature difference between condensed liquids fed to the first column and the feed to be separated into the desired products. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify CUELLAR, in view of FISCHER and FORD, with the teachings of REDDICK to incorporate the vapor produced in step (a) to be mixed with a first overhead vapor for these reasons. 

Response to Arguments
Applicant’s arguments, see page 9, filed 9 February, 2021, with respect to claim 19 have been fully considered and are persuasive.  The rejection of claim 19 under 35 U.S.C. 112(b), set forth within the Non-Final Rejection mailed on 10 November, 2020, has been withdrawn. 
Applicant's arguments filed 9 February, 2021 with regards to the rejection of claims 11 and 13 being unpatentable over MAK, in view of FISCHER, claims 14-15 being unpatentable over MAK, in view of FISCHER and YOKOHATA, and claim 16 being unpatentable over MAK, in view of FISCHER, YOKOHATA, and MORTKO have been fully considered but they are not persuasive. 
Applicant alleges at pages 10-11 of the reply, filed 9 February, 2021, “FISCHER does not, however, teach or suggest that the liquid ethane is fed directly to the fractionating column 2, which corresponds to the first column in the claimed invention”. However, the Examiner, respectfully, disagrees with Applicant’s assertion with regards to the teachings of FISCHER. First, the Applicant’s assertions that the claims required the liquid ethane to be fed “directly” to the first column are not persuasive. The claim does not require a direct connection at step (e), and under broadest reasonable interpretation, it is only required that the condensed liquid of step (e) is supplied to the first column. Applicant is reminded “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.” MPEP §2145-VI. At least to this point, the Examiner is not persuaded by Applicant’s allegations, as the arguments are directed to limitations not presented within the claims, when interpreted under broadest reasonable interpretation, in light of the specification and without inappropriately importing limitations from the specification. Examiner encourages the Applicant to incorporate the direct connection of the condensed liquid in step (e) to the claims, such that the condensed liquid is directly supplied to the first column, if Applicant believes this is a point of difference between the claimed invention and prior art. Secondly, the Examiner notes that figure 3 was the intended structure of FISCHER (and further cited in the Non-Final Rejection mailed on 10 November, 2020 at page 8, and effectively corresponding to the paragraphs cited with regards to FISCHER’s teachings at pages 7-9 of the Non-Final Rejection) which explicitly shows the produced condensed liquid, comprised of a stream enriched with ethane (par. 31, lines 1 – 4 and 9-12 of FISCHER) of the second overhead vapor stream from the second column (14) is supplied back to the first column (2). Particularly, line 19, which carries a portion of the condensed liquid, enriched in ethane, is directed to a reflux line (7) that connects directly back to the first column, such that MAK would have been modified as shown in annotated figure 3, below(shows the proposed modification of MAK with the teachings of FISCHER). For this, the Examiner believes that the combination of MAK, in view of FISCHER, teaches the claimed invention with the reflux of a portion of a condensed liquid formed from the second overhead vapor to the first column. More so, as disclosed by MAK, and further understood through the teachings of FISCHER, the recirculation of either a reflux fluid of a condensed liquid of a first overhead vapor or even a condensed liquid of a second overhead vapor configured to flow back into the first column is used to provide separation of at least propane and heavier hydrocarbons (see MAK at Table 1 stream 5 compared to stream 4, and further FISCHER at par. 31, line 1 – par. 34, line 4 which both provide adsorption/concentration of propane and heavier hydrocarbons within the first column to enable separation within the first column). For this, the Examiner, again, disagrees with Applicant’s assertions that MAK, in view of FISCHER, fail to provide the liquid of step (e), or the effect of step (e), as the combination of MAK and FISCHER effectively provide recirculation. The Examiner maintains the rejection, in view of the prior art due to this.

    PNG
    media_image1.png
    864
    1441
    media_image1.png
    Greyscale

Annotated Figure 3 of MAK with modifications proposed by FISCHER
At page 11, Applicant alleges, “Moreover, step (g) is amended to clarify that the whole of the liquid stream obtained from step (f) as the liquid fraction enriched in methane and ethane is discharged. FISCHER also does not disclose, teach, or suggest step (g), as currently amended.”. However, the Examiner is not persuaded to Applicant’s assertions. First, it, again (within the previous allegations of this section discussed by the Examiner above, the Applicant argued the teachings of FISCHER individually, rather than the combination of MAK, in view of FISCHER), appears Applicant is arguing individually the references, the Examiner will, respectively, remind the Applicant of MPEP §2145 – IV. “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references”. As the Applicant does not allege to an error in the combination of MAK, in view of FISCHER, to this point, the Examiner is not persuaded by Applicant’s assertions.  Particularly, FISCHER was used to aid in the suggestion steps (g) and (f), which were disclosed by MAK, that as a result of the reflux of the ethane-rich stream to the first column, that the liquid produced is enriched in both methane and ethane. FISCHER was used to teach elements of step (e) not disclosed, taught, or reasonably suggested by MAK, in particular the reflux of a condensed liquid formed from the second overhead vapor of the second column back to the first column, which was stated in the Non-Final rejection mailed on 10 November, 2020 at page 7, and further to provide that such reflux provides that the produced liquid stream is enriched in both methane and ethane. Therefore, the Examiner is not persuaded to Applicant’s arguments with regards to step (g) or (f), as FISCHER used in such a manner to teach or modify MAK with regards to step (g) and (f) due to the recirculation of an ethane-rich stream to provide that MAK, in view of FISCHER would produce the liquid stream to be enriched in both methane and ethane. As the Applicant has not argued why such a combination would not produce a liquid stream enriched in both methane and ethane, the Examiner is not persuaded to the error in the rejection. The Examiner maintains the rejection, in view of the prior art due to this.
As page 11, Applicant asserts, “For at least the above reasons, MAK and FISCHER do not disclose all of the elements of the present claims and therefor do not render the present claims obvious, The secondary references YOKOHATA and MORTKO also do not teach or suggest the steps (e) to (g), nor were they referred to for that purpose, Accordingly, the cited references do not render the present claims obvious”. The Examiner has addressed the above allegations by the Applicant, and respectively, submits that Applicant’s previous arguments are not persuasive. As the Applicant has not presented further arguments related to the secondary references YOKOHATA or MORTKO, the Examiner concludes that the claimed invention is obvious in view of the prior art.

Applicant's arguments filed 9 February, 2021 with regards to the rejection of claims 11-12 being unpatentable over CUELLAR, in view of FISCHER and FORD and claim 18 being unpatentable over CUELLAR, in view of FISCHER and FORD and REDDICK have been fully considered but they are not persuasive. 
First the Examiner will note that claim 12 has been cancelled in Applicant’s Amendments filed on 9 February, 2021, and therefore, any arguments related thereto are moot, as the claim has neither been incorporated within the remaining pending claims or is pending itself.
At page 12, Applicant again states, “The Office Action refers to FISCHER for the missing teachings of CUELLAR, but as explained above, FISCHER does not teach or suggest steps (e) to (g) of the presently claimed method. Accordingly, CUELLAR in view of FISCHER cannot render the present claims obvious”. First, it, again, appears Applicant is arguing individually the references, the Examiner will, respectively, remind the Applicant of MPEP §2145 – IV. “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references”. As the Applicant does not allege to an error in the combination of CUELLAR, in view of FISCHER, to this point, the Examiner is not persuaded by Applicant’s assertions. Secondly, the Examiner will note that FISCHER was used to aid in the suggestion steps (g) and (f), which were disclosed by CUELLAR, but not provided that the resulting liquid of steps (g) and (f) are explicitly enriched in methane and ethane. As the liquid supplied back to the first column in FISCHER teaches that a first overhead vapor produced therein is effectively enriched in methane and ethane, it is understood that CUELLAR, when modified by FISCHER, would provide that the first overhead vapor stream of CUELLAR used in steps (f) and (g) of CUELLAR would be enriched in both methane and ethane so as to provide that the liquid produced from the first overheat vapor stream is enriched in both methane and ethane, as required by these steps. Secondly, CUELLAR, as evident within the rejection teaches that the second overhead vapor is supplied by to the first column (line 50 being condensed to 50b in the embodiment of figure 10), but not that another portion is refluxed to the second column. However, this is effectively taught by FISCHER, in figure 3 of FISCHER, via line 18 which directs a condensed liquid of the second overhead vapor stream into a reflux stream provided back to the second column. FISCHER was used to teach elements of step (e) not disclosed, taught, or reasonably suggested by CUELLAR, in particular the reflux of a condensed liquid formed from the second overhead vapor of the second column back to the second column (effectively taught by figure 3 and the corresponding paragraphs of FISCHER at pages 18-19 of the Non-Final Rejection mailed on 10 November, 202), and further to provide that such reflux provides that the produced liquid stream is enriched in both methane and ethane required as a result in  steps (g) and (f), as CUELLAR provides that it is an enriched methane product not specifically a product enriched in both methane and ethane. Therefore, the Examiner is not persuaded to Applicant’s arguments with regards to steps (e), (g), or (f), as FISCHER used in such a manner to teach or modify CUELLAR with regards to step (g) and (f) due to the recirculation of an ethane-rich stream to provide that CUELLAR, in view of FISCHER, would produce the liquid stream to be enriched in both methane and ethane, as result of FISCHER teaching the reflux provided an enriched-ethane stream both to the second and first columns required by step (e), subsequently steps (g) and (f). As the Applicant has not argued why such a combination would not produce a liquid stream enriched in both methane and ethane, or why FISCHER does not effectively teach the reflux of the condensed liquid of the second overhead vapor stream being provided as reflux to both the first and second columns, when clearly shown in figure 3 and the cited paragraphs of FISCHER, the Examiner is not, respectfully, persuaded to the error in the rejection. The Examiner maintains the rejection, in view of the prior art due to this.
At pages 12-13, Applicant argues, “the claimed method sends the recycled ethane liquid back to the first column 3 (via Line 29) without refluxing the overhead vapor condensed liquid of the first distillation column (i.e., without Line 24), resulting in an improved propane recovery rate. See paragraphs 188-189 of the instant specification. In addition, because the claimed invention does not rely on refluxing overhead vapor condensed liquid of the first distillation (i.e., without Line 24), the flow rate of the first overhead vapor (Line 22) can be reduced, which allows reduction of the operating pressure of the first distillation column. This reduction in operating pressure improves separation efficiency and reduces the required thickness of the distillation column walls, as explained in paragraphs 139, and 143 to 145 of the present published specification (note that the description of Figure 4 in paragraphs 139 and 143-145 applies to Figure 6 as well). Furthermore, the presently claimed invention does not require any compressor at the overhead of the first distillation column 3, whereas CUELLAR requires compressor 19 in absorber column 21, as shown in Figure 10 of CUELLAR.” The Examiner, respectfully, appreciates the Applicant addressing differences within the claimed invention embodiment elected and prior art (CUELLAR). However, the discussion provided by the Applicant is not persuasive. In particular, Applicant is reminded MPEP §2145 – VI recites, “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.”. In this case, the claims do not require the claimed invention is either limited to only the recited steps or recited steps and steps which do not materially affect the basic/novel characteristic(s) of the claimed invention in independent claim 11, at least, through use of closed transitional phrases (i.e., consisting of or consisting essentially of, wherein the claims are either limited to only the steps without recitation of additional steps or limited to the steps recited and steps which do not materially affect the basic and novel characteristic(s) of the claimed invention; see MPEP §2111.03 – II and III, in comparison to that of using “comprising of” which is recited within the method of the claimed invention). To this, the Examiner is not persuaded to Applicant’s characterization of the claimed invention to the prior art, as the claimed invention, of at least independent claim 11, neither recites the differences nor effectively limits the method steps with the differences alleged by the Applicant. The Examiner encourages the Applicant to add such limitations, or transitional phrases which are supported by the originally filed specification, to overcome the prior art, in view of these differences.  However, since such limitations are not required by the claims, the Examiner is not persuaded to Applicant’s arguments and maintains the rejection in view of the prior art relied upon.
As page 13, Applicant asserts, “For at least the above reasons, CUELLAR and FISCHER do not disclose, teach, or suggest all the elements of the claimed invention, and cannot render the claimed invention obvious. The secondary references FORD and REDDICK do not provide the missing teaching of CUELLAR and FISCHER, nor were they cited for that purpose”. The Examiner has addressed the above allegations by the Applicant, and respectively, submits that Applicant’s previous arguments are not persuasive. As the Applicant has not presented further arguments related to the secondary references FORD or REDDICK, the Examiner concludes that the claimed invention is obvious in view of the prior art.
It will be noted that no arguments were presented with regards to claim 18, and therefore, the Examiner concludes the rejection should be maintained, in view of at least claim 11 being maintained based on the disclosure of the prior art and reasons stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SAPPER (US 2015/0267137 A1) teaches a two column system to separate heavy hydrocarbons from a hydrocarbon rich fraction, wherein the second column is provided reflux to the second column and another portion back to a line coupled to the first column, wherein the first column is similarly provided a reflux back to the first column with another portion is discharged as the liquefied LNG product.
CURRENCE (US 2012/0000245 A1) teaches a two column system for separating hydrocarbons, wherein a second column discharges a second overhead vapor stream to a drum collecting liquid of the condensed second overhead vapor stream. The condensed liquid of the second overhead vapor stream is divided into a reflux stream provided back to the second column, and another stream which is directly supplied to the first column.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        5/5/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763